DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	“conversion means” in claim 1, is supported by paragraph [0021] of the printed publication: “the conversion means comprises a filter and/or an amplifier.”
 	“signal processing means” of claim 1, is supported by paragraph [0059] of the printed publication: This requires a signal processor unit 128 like e.g. a digital signal processor (DSP) or a microcontroller in the sensor interface to perform the calculations for the first signal result and a signal processing unit 148 in or connected with unit 140 to perform the calculations for the second signal result	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “sensor interface circuit is connectable to a communication bus.” However, “connectable” does not mean a connection is made, only that it is connectable.  Therefore the claim is unclear. 
Claim 6 recites “said processing means” but procesing means was not recited, only signal processing means.  It is unclear whether this is the said “signal processing means” or a separate “processing means.” 

Claim 13 recites “determining which of said first and second sensor result is most trustworthy.”  However, the term “trustworthy” is subjective and therefore unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2012/0074972 (Rasbornig) in view of US Publication 2018/0203059 (Sacco)

Regarding claim 1, Rasbornig a system comprising a sensor interface circuit (“integrated circuit (IC) sensors” [0001]) comprising: 
an input arranged to receive a sensor signal being an electrical signal representative of an electrical quantity, said electrical quantity being a physical quantity converted in a sensor (input/output 210, “sensor 208 comprises a temperature sensor, the output signals can be compared as a function of the temperature compensation signal “ [0026]), 
conversion means arranged for converting said sensor signal into a digital signal, memory to store sensor characterisation data, signal processing means adapted to obtain a first sensor communicate with a digital signal processor (DSP) 103 [0012], “such as temperature compensation when sensor 208 comprises a temperature sensor, the output signals can be compared as a function of the temperature compensation signal “ [0026]), 
an output unit arranged to receive and output said first sensor result, said digital signal and said sensor characterisation data (input/output 210), and 
a control unit external to said sensor interface circuit, said external control unit arranged to receive said first sensor result, said digital signal and said sensor characterisation data (“DSP 103 communicates with an external electronic control unit (ECU) 106” [0012]).
Rasbornig does not explicitly disclose 
comprising further signal processing means adapted to obtain a second sensor result by processing said received digital signal using said received sensor characterisation data and to compare said second sensor result with said received first sensor result. 
	However a like reference Sacco teaches, “compare a signal at an upstream position in the first signal path (optionally purely delayed) and a signal at a downstream position in the second signal path” [0078]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor diagnostic interface of Rasbornig to futher compare a second sensor result from the sensor characterization data as taught by Sacco to accurately diagnose a sensor.


Regarding claim 2, the combination of Rasbornig and Sacco generally discloses the system above, and further Sacco teaches said output unit of said sensor interface circuit is connectable to a communication bus (“the sensor system further comprises a programmable processor adapted for receiving the main signal and the error signal; and further comprising a bus-transceiver connectable to a communication bus” [0045]).

Regarding claim 3, the combination of Rasbornig and Sacco generally discloses the system above, and further Sacco teaches said output unit of said sensor interface circuit is connectable to a bidirectional communication bus (“(i) instead of providing two forward signal paths, the present invention provides a first, forward signal path and a second, backwards datapath, the second datapath being directed in the opposite direction of the first datapath” [0077]).

Regarding claim 4, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses said output unit of said sensor interface circuit is arranged for time multiplexing said first sensor result, said digitized version of said sensor signal and said sensor characterisation data (“the main signal path can communicate a signal from main sensor 202 to an analog-to-digital (A/D) converter 212 and A/D conversion channel cross-switch 214. A secondary signal path communicates a signal from secondary sensor 204 to a multiplexer 216, which also receives as input(s) any signals from additional or ancillary sensors 208. The secondary signal path then continues from MUX 216 to a second A/D converter 218, which also sends its output to cross-switch 214” [0019]).

Regarding claim 5, the combination of Rasbornig and Sacco generally discloses the system above, and further Sacco teaches said conversion means comprises a filter and/or an amplifier (“an adder, a subtractor, an analog amplifier, an ADC, a DAC, an analog filter, a delay, a sample-and-hold circuit” [0036]).

Regarding claim 6, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses separate conversion means for a first signal path comprising said processing means and for a second signal path guiding said digital signal to said output unit (digital signal processor (DSP) 103).

Regarding claim 7, the combination of Rasbornig and Sacco generally discloses the system above, and further Sacco teaches said input is arranged to receive two sensor signals from said sensor, each sensor signal being applied to a different one of said separate conversion means (“compare a signal at an upstream position in the first signal path (optionally purely delayed) and a signal at a downstream position in the second signal path” [0078]).

Regarding claim 8, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses said input is arranged to receive an additional sensor signal from an additional sensor (“as with secondary sensor 204 being generally one that, when compared with main sensor 102, is less accurate, slower and/or noisier, operates using different working principles, and/or includes additional secondary sensing tasks, the same can be true for A/D converter 218 when compared with A/D converter 212. Outputs of cross-switch 214 are associated with both the main and secondary signal paths and are fed to a digital signal processing (DSP) portion 220” [0020]).

Regarding claim 9, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses said sensor interface circuit comprises a further memory to store separately said sensor characterisation data to be output by said output unit. 
(memory matrix 226)

Regarding claim 10, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses a sensor arranged to convert said physical quantity into said electrical quantity and to output said sensor signal (sensor 202).

Regarding claim 11, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses arranged to derive temperature information and to output said temperature information (“include measurement of compensation signals, such as temperature, mechanical stress, internal operational or bias voltages, operational or bias currents, and/or additional, simpler target measurements” [0014]).

Regarding claim 12, the combination of Rasbornig and Sacco generally discloses the system above, and further Sacco teaches the method comprising: 
receiving said sensor signal in said sensor interface circuit, determining a first sensor result in said signal processing means of said sensor interface circuit by processing said digital signal using said sensor characterisation data, outputting from said sensor interface circuit said method and circuit” [0010] “forward or backward path in combination with a digital circuit in the other path” [0034], “compare a signal at an upstream position in the first signal path (optionally purely delayed) and a signal at a downstream position in the second signal path” [0078]).

Regarding claim 13, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses determining which of said first and second sensor result is most trustworthy (“Secondary sensor 104 and its corresponding secondary signal path is generally one that, when compared with main sensor 102, is less accurate, slower and/or noisier” [0014]).

Regarding claim 14, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses the most trustworthy sensor result is determined by exploiting at least one additional signal path (“The invention relates generally to integrated circuit (IC) sensors and more particularly to IC sensor self-diagnostics using multiple communication signal paths” [0001]).

Regarding claim 15, the combination of Rasbornig and Sacco generally discloses the system above, and further Rasbornig discloses said external control unit sends a request to receive said sensor characterisation data to said sensor interface circuit (“Possible parallel outputs from DSP 220 to interface 228 and I/O 210 are shown in system 200, while sequential transmissions could also be implemented, utilizing time-division multiplex or on demand as externally requested, for example” [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857